DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Claims 1-8 and 10-16 are pending in this application.Claims 1-2, 6, 13-14 and 16 are presented as currently amended claims.
Claims 3-5, 7-8, 10-12 and 15 are presented as previously presented claims.
Claims 9 and 17 are cancelled.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-4, 6-8, 10-16 are rejected under 35 U.S.C. 103 as being unpatentable over Rubin et al. (US 20130293394 A1) (hereinafter Rubin) in view of Oshida et al. (US 20170092126 A1) (hereinafter Oshida). As regards the individual claims:
Regarding claim 1, Rubin teaches a:
method for detection of a target vehicle without vehicle-to-vehicle capability, (Rubin: ¶ 024; vehicle-to-vehicle collision prevention systems and method[]
the method being performed by an electronic control unit, the method comprising: (Rubin: Clm. 001; a V2V transmitter configured to operate in a transmitting vehicle)
obtaining sensor data from at least one on-board sensor of an ego vehicle, the sensor data indicating presence of the target vehicle within a sensing range of the at least one on-board sensor (Rubin: ¶ 159; A vehicle may be known because it is "seen" by one or more sensors, such as a video camera, radar, sonar or lidar. This latter vehicle may or may not be equipped.)
determining , based on the sensor data and on current positioning data of the ego vehicle, fusion data representing at least one of a current position, a current direction and a current speed of the target vehicle (Rubin: ¶ 054; Local [to the vehicle] sensors, such as video, radar, and sonar are used by a first vehicle to determine relative speed, location and heading of a non-equipped, nearby, second, "subject" vehicle, to proxy.)
wirelessly transmitting the fusion data of the target vehicle (Rubin: ¶ 162; key embodiment for adoption is the detection of nearby non-equipped vehicles and the transmission of data about that vehicle)
While Rubin does not explicitly teach:
determining that the target vehicle is without vehicle-to-vehicle capability by comparing the sensor data to output data from a vehicle-to-vehicle system of the ego vehicle; Rubin does teach:
A system in which vehicle-based sensors detect nearby vehicles that are not transmitting their presence on a local V2V network are identified and then have their presence transmitted to other parties, but those vehicles detected by vehicle-based sensors and are transmitting their positions do not have their transmitted to other parties (Rubin: ¶ 171; vehicles in the proxy candidate list [which are identified by local sensors] that are properly transmitting are not proxied. Thus, there is minimum duplication of transmitted messages.) (Rubin: ¶ 162; detection of nearby non-equipped vehicles [after which] the transmission of data about that vehicle [is effected]).
Therefore, before the effective filing date of the claimed invention, it would be obvious to one of ordinary skill in the art that Rubin teaches the above limitation based on the logic that In order for the Rubin's teachings to be implemented, it is required that Rubin compare the list of vehicles identified by sensors with the list of vehicles transmitting because Rubin teaches treating these two categories of vehicles distinctly differently, in one case transmitting their information, in the other not transmitting their information and the only way to treat them differently is to discern which category to which they belong
Rubin does not explicitly teach:
wirelessly receiving map data from a traffic information collecting center; however, Oshida does teach:
and wirelessly receiving map data from a traffic information collecting center (Oshida: ¶ 029; V2X communication device [is in] communication with the traffic light 1. The V2X )
Before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to combine the teachings of Rubin with the teachings of Oshida because combining prior art elements according to known methods to yield predictable results is obvious if the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art. (KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 416; MPEP § 2143(I)). In the instant case, Rubin teaches accounting for vehicles which have been identified as existing in the nearby space but are not transmitting their position wirelessly and Oshida teaches fusing a variety of wirelessly gathered positional data and combining it with a map and re-transmitting the fused information back to users. Combining these two elements would result in Rubin’s device transmitting its self-location and the location of other nearby non-transmitting vehicles to Oshida’s device which would then fuse the information with other vehicles and a map and retransmit to all other connected users. Further, the combination of these elements results in the predictable benefit of creating a single map that contains all known nearby user which will reduce likelihood of a collision by sharing a variety of sensor data between nearby vehicles (Oshida: ¶ 002-003).
Oshida further teaches:
the map data comprising positioning information of the target vehicle (Oshida: ¶ 028; [a] communication device 2 communicates with communication terminals 50_1-50_3 carried respectively by a plurality of pedestrians 5_1-5_3 to collect their identifiers (IDs), position information, and properties [and] associated time information [and this information is] integrated in the form of map information, for example, for an LDM (local dynamic map). The LDM generated in such an instance should include the IDs and position information about the pedestrians . . . the map information should be supplied from the traffic light 1 or other fixed roadside unit and added to the LDM or combined with map information possessed by a navigation system mounted in the vehicle (automobile) 4 that receives the map information) (Oshida: ¶ 046; When the emergency vehicle 6 is about to pass through the intersection, the emergency vehicle 6 uses the uplink 62 for V2X communication to notify the roadside unit (traffic light 1) of an approaching emergency vehicle [and] other elements and operations are the same as described in conjunction with the first embodiment).
And Rubin further teaches:
the positioning data of the target vehicle being based on the fusion data as wirelessly transmitted by the electronic control unit (Rubin: ¶ 482; additional means for improving positional accuracy, and )
Regarding claim 2, as detailed above, Rubin as modified by Oshida teaches the invention as detailed with respect to claim 1. Rubin further teaches:
wherein the fusion data is wirelessly transmitted using the vehicle-to-vehicle system to another vehicle having its own vehicle-to-vehicle system  (Rubin: ¶ 054; Local [to the vehicle] sensors, such as video, radar, and sonar are used by a first vehicle to determine relative speed, location and heading of a non-equipped, nearby, second, "subject" vehicle, to proxy.)
Regarding claim 3, as detailed above, Rubin as modified by Oshida teaches the invention as detailed with respect to claim 1. Rubin further teaches:
further comprising wherein the fusion data is wirelessly transmitted using a cellular network radio technology or a wireless local area network radio technology to another vehicle without vehicle-to-vehicle capability to a traffic information collecting center (Rubin: ¶ 722-723; standard consumer mobile device [can] implement its own V2V information transmission, particularly for pedestrians and bicycles . . . an app on the device is able to transmit her location and speed 
Regarding claim 4, as detailed above, Rubin as modified by Oshida teaches the invention as detailed with respect to claim 1. Rubin further teaches:
further comprising wherein the current position data of the ego vehicle is global positioning system, data (Rubin: ¶ 722-723; raw position information into the V2V transceiver comes from a local or embedded GPS receiver)
and wherein the fusion data comprises GPS data representing the current position of the target vehicle (Rubin: ¶ 054; Local [to the vehicle] sensors, such as video, radar, and sonar are used by a first vehicle to determine relative speed, location and heading of a non-equipped, nearby, second, "subject" vehicle, to proxy.)
Regarding claim 6, as detailed above, Rubin as modified by Oshida teaches the invention as detailed with respect to claim 1. Rubin further teaches:
wherein the sensor data is obtained as combined sensor data from at least two of the on-board sensors of different type (Rubin: ¶ 474-476; [positioning] algorithm works as follows. (a) The first ) (Rubin: ¶ 482; A V2V equipped vehicle may have a lane map of high confidence. Its local vision system is able to determine the position of lane lines relative to the vehicle with high accuracy [and further applied to the above algorithm]
Regarding claim 7, as detailed above, Rubin as modified by Oshida teaches the invention as detailed with respect to claim 1. Rubin further teaches:
wherein the at least one on-board sensor is one or more of a radar based sensor, a camera based sensor, a Light Detection and Ranging based sensor, and an ultra high frequency radio based sensor (Rubin: ¶ 159; A vehicle may be known because it is "seen" by one or more sensors, such as a video camera, radar, sonar or lidar. This latter vehicle may or may not be equipped.)
Regarding claim 8, as detailed above, Rubin as modified by Oshida teaches the invention as detailed with respect to claim 1. Rubin further teaches:
wherein the positioning data of the ego vehicle comprises at least one of a current position, a current direction and a current speed of the ego vehicle (Rubin: Fig. 022; [table showing the data transmitted in a V2V message includes a current position, a current direction and a current speed])

    PNG
    media_image1.png
    550
    441
    media_image1.png
    Greyscale

Regarding claim 10, as detailed above, Rubin as modified by Oshida teaches the invention as detailed with respect to claim 1. Rubin further teaches:
wirelessly receiving fusion data of another target vehicle from another vehicle (Rubin: ¶ 055-056; a message header indicates that a message is a proxy message being transmitted by a vehicle other than the subject vehicle [this is] a novel method to "hand off" the transmission of a proxy message from one transmitting vehicle to another transmitting vehicle.
Regarding claim 11, as detailed above, Rubin as modified by Oshida teaches the invention as detailed with respect to claim 1. Rubin further teaches:
providing the fusion data as an input to at least one vehicle control system (Rubin: ¶ 428-432; camera may be used [or other sensors may be used for] observing cars sliding on a slippery road may be considered either a road condition or a traffic condition. Also road conditions include the state of fixtures such as the current or predicted state of traffic lights. . . the V2V system may now identify a vehicle about to run a stop sign or red light . . . the inclusion of collision type information in a message is generally non-required information, but information that may be helpful in creating a response [and] if a V2V system included automatic vehicle responses, those responses would be similar to the human responses)
While Rubin does not explicitly teach:
and performing vehicle control using the at least one vehicle control system and based on the fusion data; Rubin does teach:
A system where the driver can set the threshold for an automatic response to a received warning message from the system, a threshold, that once exceed, permits automatic control of the vehicle to mitigate the consequences from a predicted possible collision (Rubin: ¶ 444; drivers or owners of vehicles may select a threshold for automatic vehicle response to received risk messages. Below this threshold the vehicle will not take automatic protective, mitigation, or )
Therefore, before the effective filing date of the claimed invention, it would be obvious to one of ordinary skill in the art that Rubin teaches the above limitation based on the logic that for Rubin's system to be able to trigger or block autonomous vehicle responses from the vehicles control system, it must be interfaced as pass the fusion system data, in some form, to the vehicle control system.
Regarding claim 12, as detailed above, Rubin as modified by Oshida teaches the invention as detailed with respect to claim 11. Rubin further teaches:
and/or and providing a warning indication of the target vehicle to a user interface of the ego vehicle (Rubin: ¶ 710; a large number of options exist for the V2V system to communicate with the driver, one preferred embodiment is by the use of visual indicators [for example] Red LEDs on the left or right indicates that a [target] vehicle is too close on that side)
Regarding claim 13, Rubin teaches an:
electronic control unit configured to detect a target vehicle without vehicle-to-vehicle capability, the electronic control unit comprising: (Rubin: Clm. 001; a V2V transmitter configured to operate in a transmitting vehicle)(Rubin: ¶ 162; detection of nearby non-equipped vehicles [after which] the transmission of data about that vehicle [is effected])
an obtain module configured to obtain sensor data from at least one on-board sensor of an ego vehicle, the sensor data indicating presence of the target vehicle within Rubin: ¶ 159; A vehicle may be known because it is "seen" by one or more sensors, such as a video camera, radar, sonar or lidar. This latter vehicle may or may not be equipped.)
a determine module configured to determine, based on the sensor data and on current positioning data of the ego vehicle, fusion data representing at least one of a current position, a current direction and a current speed of the target vehicle (Rubin: ¶ 054; Local [to the vehicle] sensors, such as video, radar, and sonar are used by a first vehicle to determine relative speed, location and heading of a non-equipped, nearby, second, "subject" vehicle, to proxy.)
a transmit module configured to wirelessly transmit the fusion data of the target vehicle (Rubin: ¶ 162; key embodiment for adoption is the detection of nearby non-equipped vehicles and the transmission of data about that vehicle)
While Rubin does not explicitly teach:
a determine module configured to determine that the target vehicle is without vehicle-to-vehicle capability by comparing the sensor data to output data from a vehicle-to-vehicle system of the ego vehicle; Rubin does teach:
A system in which vehicle-based sensors detect nearby vehicles that are not transmitting their presence on a local V2V network are identified and then have their presence transmitted to other parties, but those vehicles detected by vehicle-based sensors and are transmitting their positions do not have their transmitted to other parties (Rubin: ¶ 171; vehicles in the proxy candidate list ) (Rubin: ¶ 162; detection of nearby non-equipped vehicles [after which] the transmission of data about that vehicle [is effected]).
Therefore, before the effective filing date of the claimed invention, it would be obvious to one of ordinary skill in the art that Rubin teaches the above limitation based on the logic that In order for the Rubin's teachings to be implemented, it is required that Rubin compare the list of vehicles identified by sensors with the list of vehicles transmitting because Rubin teaches treating these two categories of vehicles distinctly differently, in one case transmitting their information, in the other not transmitting their information and the only way to treat them differently is to discern which category to which they belong.
Rubin does not explicitly teach:
wirelessly receiving map data from a traffic information collecting center; however, Oshida does teach:
and a receive module configured to wirelessly receive map data from a traffic information collecting center (Oshida: ¶ 029; V2X communication device [is in] communication with the traffic light 1. The V2X communication is established to permit the vehicle 4 to receive the LDM [Local Dynamic Map] including the position information about the pedestrians 5_1-5_3 from the traffic light 1. . . map information may be [inter alia] supplied from the ITS through the traffic light 1 or other roadside unit by using a service based on V2X communication.
Before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to combine the teachings of Rubin with the teachings of Oshida because combining prior art elements according to known methods to yield predictable results is obvious if the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art. (KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 416; MPEP § 2143(I)). In the instant case, Rubin teaches accounting for vehicles which have been identified as existing in the nearby space but are not transmitting their position wirelessly and Oshida teaches fusing a variety of wirelessly gathered positional data and combining it with a map and re-transmitting the fused information back to users. Combining these two elements would result in Rubin’s device transmitting its self-location and the location of other nearby non-transmitting vehicles to Oshida’s device which would then fuse the information with other vehicles and a map and retransmit to all other connected users. Further, the combination of these elements results in the predictable benefit of creating a single map that contains all known nearby user which will reduce likelihood of a collision by sharing a variety of sensor data between nearby vehicles (Oshida: ¶ 002-003).
Oshida further teaches:
the map data comprising positioning information of the target vehicle (Oshida: ¶ 028; [a] communication device 2 communicates with communication terminals 50_1-50_3 carried respectively by a plurality of pedestrians 5_1-5_3 to collect their identifiers (IDs), position information, and properties ) (Oshida: ¶ 046; When the emergency vehicle 6 is about to pass through the intersection, the emergency vehicle 6 uses the uplink 62 for V2X communication to notify the roadside unit (traffic light 1) of an approaching emergency vehicle [and] other elements and operations are the same as described in conjunction with the first embodiment)
And Rubin further teaches:
the positioning data of the target vehicle beinq based on the fusion data as wirelessly transmitted by the electronic control unit (Rubin: ¶ 482; additional means for improving positional accuracy, and that is lane maps. Vision systems, in the current art, are well capable of determining painted lane lines under a wide variety of circumstances. A V2V equipped vehicle may have a lane map of high confidence. Its local vision system is able to determine the position of lane lines relative to the vehicle with high accuracy. This determination, in )
Regarding claim 14, as detailed above, Rubin as modified by Oshida teaches the invention as detailed with respect to claim 1. Rubin further teaches:
wherein the fusion data is wirelessly transmitted using the vehicle-to-vehicle system to another vehicle having its own vehicle-to-vehicle system (Rubin: ¶ 054; Local [to the vehicle] sensors, such as video, radar, and sonar are used by a first vehicle to determine relative speed, location and heading of a non-equipped, nearby, second, "subject" vehicle, to proxy.)
Regarding claim 15, as detailed above, Rubin as modified by Oshida teaches the invention as detailed with respect to claim 1. Rubin further teaches:
wherein the fusion data is wirelessly transmitted using a cellular network radio technology or a wireless local area network radio technology to another vehicle without vehicle-to-vehicle capability or to a traffic information collecting center (Rubin: ¶ 722-723; standard consumer mobile device [can] implement its own V2V information transmission, particularly for pedestrians and bicycles . . . an app on the device is able to transmit her location and speed (walking speed) as a WiFi or cellular data packet. Such information may be received by a V2V device in a nearby vehicle, and then used to prevent the vehicle from hitting the pedestrian. Similarly, an app in such a device may monitor V2V transmit traffic [from an equipped vehicle], which is at least partially replicated into the wireless network, such as 
Regarding claim 16, Rubin teaches a:
computer program product for detection of a target vehicle without vehicle-to-vehicle capability, the computer program product comprising a non- transitory computer readable storage medium storing a computer code which, when run on processing circuitry of an electronic control unit, causes the electronic control unit to: (Rubin: Fig. 012; [showing an electronic control unit capable of running computer code and containing processing circuitry])

    PNG
    media_image2.png
    504
    453
    media_image2.png
    Greyscale

obtain sensor data from at least one on-board sensor of an ego vehicle, the sensor data indicating presence of the target vehicle within a sensing range of the at least one on-board sensor (Rubin: ¶ 159; A vehicle may be known because it is "seen" by one or more sensors, such as a video camera, radar, sonar or lidar. This latter vehicle may or may not be equipped.)
determine, based on the sensor data and on current positioning data of the ego vehicle, fusion data representing at least one of a current position, a current direction and a current speed of the target vehicle (Rubin: ¶ 054; Local [to the vehicle] sensors, such as video, radar, and sonar are used by a first vehicle to determine relative speed, location and heading of a non-equipped, nearby, second, "subject" vehicle, to proxy.)
wirelessly transmit the fusion data of the target vehicle (Rubin: ¶ 162; key embodiment for adoption is the detection of nearby non-equipped vehicles and the transmission of data about that vehicle)
While Rubin does not explicitly teach: determine that the target vehicle is without vehicle-to-vehicle capability by comparing the sensor data to output data from a vehicle-to-vehicle system of the ego vehicle; Rubin does teach:
A system in which vehicle-based sensors detect nearby vehicles that are not transmitting their presence on a local V2V network are identified and then have their presence transmitted to other parties, but those vehicles detected by vehicle-based sensors and are transmitting their positions do not have their transmitted to other Rubin: ¶ 171; vehicles in the proxy candidate list [which are identified by local sensors] that are properly transmitting are not proxied. Thus, there is minimum duplication of transmitted messages.) (Rubin: ¶ 162; detection of nearby non-equipped vehicles [after which] the transmission of data about that vehicle [is effected]).
Therefore, before the effective filing date of the claimed invention, it would be obvious to one of ordinary skill in the art that Rubin teaches the above limitation based on the logic that In order for the Rubin's teachings to be implemented, it is required that Rubin compare the list of vehicles identified by sensors with the list of vehicles transmitting because Rubin teaches treating these two categories of vehicles distinctly differently, in one case transmitting their information, in the other not transmitting their information and the only way to treat them differently is to discern which category to which they belong.
and wirelessly receive map data from a traffic information collecting center, the map data comprising positioning information of the target vehicle, the positioning data of the target vehicle being based on the fusion data as wirelessly transmitted by the electronic control unit.
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Rubin in view of Oshida in view of Mudalige (US 20100256852 A1). As regards the individual claim:
Regarding claim 5, Rubin as modified by Oshida teaches the invention as detailed with respect to claim 1, but neither Rubin nor Mudalige explicitly teach:
the sensor data is used as an input to an object classifier that classifies the target vehicle into a target object class selected from a set of target object classes each 
A collaborative system in which vehicle-based sensor data is processed through an object classifier and the resulting classification is shared with other vehicles in order to reduce the net classification processing burden on the individual vehicles in the V2V network (Mudalige: ¶ 120; Sensor based control systems need to cooperatively detect and classify objects and their dynamics . . . through use of V2V and V2I communications, methods to locate and control the vehicle based upon the determined location can be made less expensive and less computationally intensive. A communication-based approach shares every vehicle's information and dynamic state in advance with all connected vehicles).
Therefore, before the effective filing date of the claimed invention, it would be obvious to one of ordinary skill in the art that Mudalige teaches the above limitation based on the logic that it is well known in the art that object classification is implemented by pre-training an algorithm with a set of target object classes each of which is associated with a label, and that given that Mudalige’s intent is to reduce processing burden, it would transmit the output of the classification algorithm, not raw data.
Before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to combine the teachings of Rubin with the teachings of Mudalige based on a motivation to implement a system that reduces the .
Response to Arguments
Applicant's remarks filed May 20, 2021 have been fully considered.
Applicant’s argument and amendments with respect to the previous applied 35 U.S.C. § 112(b) rejections for claims  2, 6, and 14 is persuasive and the rejection is hereby withdrawn.
Applicant’s argument and amendments with respect to the previous applied 35 U.S.C. § 112(b) rejections for claims 13-15 is persuasive and the rejection is hereby withdrawn. Applicant’s will not be examined under 35 U.S.C. 112(f) “means for” claim interpretation. 
Applicant argues in substance, with respect to independent claims 1, 13, and 16, that “combination of transmitting the fusion data, and then wirelessly receiving map data that comprises positioning information based on the fusion data is not disclosed or suggested by the cited art [which is advantageous because it] provides a single source of map data for use by the ego vehicle, including the positioning data of the target vehicle in addition to any other map data that the traffic information collecting center may otherwise provide.”
Examiner disagrees and points to Oshida, paragraph 028, which describes a system in which “[p]ieces of position information [are] collected individually from the pedestrians [and] are integrated in the form of map information” including  inter alia “their identifiers (IDs), position information, and properties [and] associated time information” this information is used to create “an LDM (local dynamic map). . . the map information should be supplied from the traffic light 1 or other fixed roadside unit and added to the LDM or combined with map information possessed by a navigation system mounted in the vehicle (automobile) 4 that receives the map information.” Rubin, paragraph 162, describes that a “the actual transmitting vehicle ‘pretends’ to be the non-equipped vehicle for the purpose of putting data 
Combining prior art elements according to known methods to yield predictable results is obvious if the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art. (KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 416; MPEP § 2143(I)). In the instant case, Rubin teaches accounting for vehicles which have been identified as existing in the nearby space but are not transmitting their position wirelessly and Oshida teaches fusing a variety of wirelessly gathered positional data and combining it with a map and re-transmitting the fused information back to users. Combining these two elements would result in Rubin’s device transmitting its self-location and the location of other nearby non-transmitting vehicles to Oshida’s device which would fuse the information with other vehicles and a map and retransmit to all other connected users. Further, the combination of these elements results in the predictable benefit of creating a single map that contains all known nearby users. Finally, the combination uses known methods as indicated by Rubin’s description of using existing V2V methodologies to account for non-transmitting vehicles. Consequently, the combination is obvious to a person of ordinary skill in the art and Applicant's arguments and with respect to obviousness of claims 1 and 13 have been fully considered but they are not persuasive.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure Miller (US 9646496 B1) which discloses a connected traffic safety system which sends at least one of vehicle location data, direction heading data, elevation data and speed data from the OBU-equipped vehicle to a traffic signal controller generated for at least one non-Onboard Unit (OBU)-equipped vehicle.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES PALL whose telephone number is (571)272-5280. The examiner can normally be reached on Monday - Thursday 9:30 - 18:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Ortiz can be reached on 571-272-1206. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/C.P./Examiner, Art Unit 3663 
/MACEEH ANWARI/Primary Examiner, Art Unit 3663